—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered July 22, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his challenge to the admission of testimony by a police witness that, in the witness’s experience, pre-recorded money is not recovered from drug dealers in "about 50 percent” of arrests (see, CPL 470.05 [2]; People v Tevaha, 84 NY2d 879). In any event, we reject the defendant’s contention that he was denied a fair trial by the admission of this testimony since it was necessary to explain the absence of the pre-recorded money on the defendant (see, People v Tevaha, 204 AD2d 92, affd 84 NY2d *470879, supra; People v Ellsworth, 176 AD2d 127; cf., People v Kelsey, 194 AD2d 248), particularly in light of the defendant’s repeated and extensive focus during trial on the fact that the pre-recorded money was not recovered from him in the instant case (cf., People v McKnight, 144 AD2d 702).
The trial court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Sandoval, 34 NY2d 371; People v Carrasquillo, 204 AD2d 735; People v Moise, 199 AD2d 423; People v King, 187 AD2d 612; People v Otero, 184 AD2d 484; People v Kyser, 147 AD2d 590; People v Rahman, 62 AD2d 968, affd 46 NY2d 882).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Bracken, J. P., Sullivan, Friedmann and Krausman, JJ., concur.